DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-10) in the reply filed on 27 October 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said housing" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gourand (US 20020038804).
Regarding claim 1, Gourand teaches a lid (figure 1, reference 2) of a food processing system (figure 1), the lid being selectively receivable by a container of the food processing system (figure 1, reference 1: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Gourand is capable of performing the recited function), the lid comprising: a lid body (figure 3, reference 2) defining a cavity within said lid body (figure 3, reference 12); a locking assembly (figure 1-5, reference 4) at least partially disposed within said cavity (figure 4: the locking assembly 4 is partially located within cavity 12 of lid body 2); an actuator (figure 1-5, reference 8) associated with said lid body and said locking assembly (figure 1-5); wherein said locking assembly is movable from an unlocked position to a locked position in response to application of a first force applied to said actuator (figures 3-6 and paragraph 38), and wherein said locking assembly is movable from said locked position to said unlocked position in response to application of a second force applied to said actuator, said first force and said second force being applied in a same direction (figures 3-6 and paragraph 36 and 38).

Regarding claim 3, Gourand teaches all of the claim limitations of claim 1, as shown above. Furthermore, Gourand teaches said locking assembly further comprises at least one lock operably coupled to said actuator (figure 4, reference 14 and paragraph 22)
Regarding claim 4, Gourand teaches all of the claim limitations of claim 3, as shown above. Furthermore, Gourand teaches application of said first force and said second force causes said actuator to move about a first axis (figure 1-4: defined by 15) and said at least one lock to move about a second axis (figure 1-3, defined by 2a), said second axis being different than said first axis (figures 1-5 and paragraph 22).
Regarding claim 5, Gourand teaches all of the claim limitations of claim 4, as shown above. Furthermore, Gourand teaches said first axis and said second axis are substantially perpendicular (figure 1 and 2: the first and second axis are substantially perpendicular).
Regarding claim 6, Gourand teaches all of the claim limitations of claim 4, as shown above. Furthermore, Gourand teaches said at least one lock is configured to rotate about said second axis (figures 2 and 3, reference 2a).
Regarding claim 7, Gourand teaches all of the claim limitations of claim 3, as shown above. Furthermore, Gourand teaches when said lid is mounted to the container, said at least one lock is engagable with an interlock of the food processing system (figure 1-5, reference 14 and 13 and paragraph 22: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed 
Regarding claim 8, Gourand teaches all of the claim limitations of claim 3, as shown above. Furthermore, Gourand teaches when said locking assembly (figures 1-5, reference 4) is in said unlocked position, said actuator (figure 1-5, reference 8) is offset from an upper surface (figure 1-5, reference 13) of said housing (figure 1-5, reference 17) by a first distance and when said locking assembly (figure 1-5, reference 4) is in said locked position said actuator (figure 1-5, reference 8) is offset from said upper surface (figure 1-5, reference 13)of said housing (figure 1-5, reference 17) by a second distance, said first distance being greater than said second distance (figures 4 and 5: gap between 13 of housing 17 and lock 14 of actuator 8).
Regarding claim 9, Gourand teaches all of the claim limitations of claim 1, as shown above. Furthermore, Gourand teaches lid (figures 1-5, reference 2) further comprising a mechanism (figures 1-5, reference 7) for selectively retaining said actuator (figures 1-5, reference 8) when said locking mechanism (figure 1-5, reference 4) is in said locked position (paragraph 35).
Regarding claim 10, Gourand teaches all of the claim limitations of claim 1, as shown above. Furthermore, Gourand teaches said lid is receivable by the container when said locking assembly is in both a locked position and an unlocked position (figure 1-6 and paragraph 15 and 16: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Gourand is capable of performing the recited function).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,939,783. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, USP ‘783 (claim 1) teaches the claim limitations of claim 1.
Regarding claim 2, USP ‘783 (claim 2) teaches the claim limitations of claim 2.
Regarding claim 3, USP ‘783 (claim 3) teaches the claim limitations of claim 3.
Regarding claim 4, USP ‘783 (claim 4) teaches the claim limitations of claim 4.
Regarding claim 5, USP ‘783 (claim 5) teaches the claim limitations of claim 5.
Regarding claim 6, USP ‘783 (claim 6) teaches the claim limitations of claim 6.
Regarding claim 7, USP ‘783 (claim 7) teaches the claim limitations of claim 7.
Regarding claim 8, USP ‘783 (claim 8) teaches the claim limitations of claim 8.
Regarding claim 9, USP ‘783 (claim 9) teaches the claim limitations of claim 9.
Regarding claim 10, USP ‘783 (claim 10) teaches the claim limitations of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735